              Case 2:17-cv-00125-wks Document 39 Filed 11/06/19 Page 1 of 1

                                 United States District Court                               ☒ P.O. BOX 945
                                                                                        BURLINGTON 05402-0945
                                          office of the clerk                               (802) 951-6301
                                         District of Vermont
                                          Federal Building                                  ☐ P.O. BOX 607
JEFFREY S. EATON
     clerk                        BURLINGTON, VERMONT 05402-0945                          RUTLAND 05702-0607
                                                                                             (802) 773-0245




                                                                November 6, 2019

    Craig Weatherly, Esq.                               Melinda J. Caterine, Esq.
    11 Southwind Drive                                  Littler Mendelson PC
    Burlington, VT 05401                                1 Monument Square, Suite 600
                                                        Portland, ME 04101

    RE:    Noel v. Wal-Mart Associates, Inc.
           Docket No. 2:17-cv-125

    Dear Counsel:

       The stipulated discovery schedule required by Local Rule No. 26(a)(1)and (2) has not
    been filed in the above cited action. Please be advised that pursuant to Local Rule 26(a)(2),
    if the discovery schedule is not filed within the proper deadline, the case will be set for a
    scheduling conference.

                                                                Sincerely,

                                                                /s/ Joanne A. Muir
                                                                Courtroom Deputy
                                                                (802) 951-6395 ext. 120
